DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 9/15/2022, is acknowledged. Claims 1 and 4 are amended.  Claim 5 is listed as amended; however, no amendment appears to have been made.  Claims 2-3, 7-9, and 11-12 re canceled. No new matter is present.  Claims 1, 4-6, 10, and 13-14 are currently pending.
The rejection of Claims 2-4 and 7-13 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Prichard et al. (US 20180236687)(previously cited).
With respect to Claim 1, Prichard teaches sintered cemented carbide particle material for additive manufacturing (i.e. a powder material), the powder particles comprising: tungsten carbide (WC) present, for example, in an amount up to 85% or more, 0.1-5 wt% of one or more additional (non-tungsten carbide) Group IVB, VB, and/or VIB metal carbides such as niobium carbide, vanadium carbide, titanium carbide, and chromium carbide, and 0.1-35 wt% of a metal binder comprising cobalt, nickel, iron and alloys thereof. (para. 15-17).  Prichard teaches that the powder is useful for additive layer manufacturing used to manufacture a three-dimensional shaped article, wherein the manufacturing method may comprise, for example, laser powder bed, electron powder bed techniques. (para. 4, 18-19).  Thus, Prichard teaches a powder material for additive layer manufacturing of an article using a laser or electron beam, the material comprising cobalt, 0.1-5.0 wt% of a first component including vanadium carbide and/or niobium carbide, optional additives such as metal carbides or metal alloying components, and a balance of tungsten carbide.
With respect to the recited “optional second component,” as Prichard teaches a powder material with a composition meeting each of the required compositional limitations of Claim 1 (see above), the reference is deemed to meet the instant limitation.  Moreover, Prichard teaches a total content of up to 5 mass% of one or more carbides other than WC, and thus teaches a composition comprising two or more carbide components which may be categorized as a first component (e.g. vanadium carbide and/or niobium carbide) and a second component (e.g. titanium carbide and/or chromium carbide). (para. 15). Thus, Prichard teaches a powder material which may comprise a first component overlapping the instantly claimed range as well as a second component which would, due to the content of carbon in such a carbide, serve as a “carbon supply source.”  
It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 4-5 and 10, as detailed with respect to Claim 1, Prichard teaches the addition of 0.1-5 wt% of one or more additional (non-tungsten carbide) Group IVB, VB, and/or VIB metal carbides such as niobium carbide, vanadium carbide, titanium carbide, and chromium carbide. (para. 15).  Thus, Prichard teaches a total content of up to 5 mass% of a first component (e.g. vanadium carbide and/or niobium carbide) and a second component (e.g. titanium carbide and/or chromium carbide) overlapping the instantly claimed ranges of the first component and the second component.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  MPEP § 2144.05.
With respect to Claims 6 and 13-14, Prichard teaches that the powder material as detailed with respect to claim 1 may be used for additive manufacturing of an article comprising laser or electron beam irradiation of a powder bed. (see rejection of Claim 1; para. 4, 18-19).  The reference further teaches an exemplary method of making a shaped article, thus constituting a “molded article,” the method comprising performing additive manufacturing using the powder material by irradiation with a laser or electron beam. (para. 24, 26).  Accordingly, it would have been obvious to one of ordinary skill in the art to perform a method of forming a molded article by performing additive manufacturing using the powder material by irradiation with a laser or electron beam, using the powder material composition of Prichard as detailed with respect to Claim 1, in order to obtain an article with good wear resistance, such as bearings, valves, and/or fluid handling components. (para. 24).

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed composition including a first component selected from VC, NbC, and MoC and an optional second component selected from TiC, CrC, and C generated a desired phase when irradiated and suppresses the formation of unwanted cemented carbide phase. (Remarks, p. 5).  Applicant argues that prior art Prichard “exemplifies WC-Co powder compositions without the recited first component and second component” and that one of ordinary skill in the art “would have had no motivation to further improve upon the WC-Co cemented carbide particles of Prichard using the recited first and second components.” (Id.).  Applicant further argues that Prichard “mentions in passing” additional components but “does not provide any reason to hone in on a first component and an optional second component as claimed.  These arguments have been fully considered but are not found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any particular microstructure or property) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, Applicant’s arguments drawn to the alleged benefits resulting from the combination of the first and second components are not found persuasive because the second component is completely optional, as instantly claimed.
In response to Applicant’s argument that Prichard is drawn primarily to a WC-Co material, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP 2123.  Prichard specifically teaches the addition of one or more metal carbides, other than tungsten carbide, in contents overlapping the instantly claimed ranges. (see rejection of Claims 1, 4-5, and 10 above).
Applicant’s arguments that one of ordinary skill in the art would not be motivated to select a composition from the portion of the overlapping ranges taught by Prichard are not found persuasive.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.  Applicant fails to provide sufficient evidence, commensurate with the scope of the claims, to rebut the prima facie case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735